DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the communication filed on 4/14/2021. Claims 1, 3-19 and 21-22 are pending in this office action, of which claims 1, 14 and 18 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 10-19, filed 4/14/2021, with respect to the rejections of claims 1, 3-19 and 21-22 under 35 USC 103 have been fully considered and are persuasive.  Claims 1, 3-19 and 21-22 have been allowed in this office action.  

Reasons for Allowance
Claims 1, 3-19 and 21-22 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Tsirkin et al. (US 20120216007 A1) discloses a method and system for tracking write access in a memory. The memory is partitioned into pages and each page is pointed to by a pointer. Upon receiving a request from a requester, a computer system stores a copy of a file that contains pointers to modified pages in the memory. The computer system then clears the file, and protects the pages in the memory from write access after clearing of the file. The stored copy of the file is sent to the requester.

 The prior art reference Kennis (US 20110208663 A1) discloses a knowledge base and methods for use in connection with a policy compliance monitoring system operative to determine exceptions to 
The major difference between the prior art and the instant invention is the improvement by which a plurality of logfiles maintained on a corresponding plurality of remote computing devices can be securely and iteratively consolidated on a remote monitoring service by a single computing device on an ongoing basis. Where Tsirkin teaches a method and system for tracking write access in a memory and Kennis teaches a knowledge base and methods for use in connection with a policy compliance monitoring system operative to determine exceptions to policies expressed by computer-executable policy statements.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “establishing network connection with a plurality of remote computing devices, each remote computing device having a corresponding logfile, for a plurality of iterations by the computing device via the network: for each remote computing device: retrieving logfile meta data from the remote computing device that is maintained by the remote computing device and that identifies a plurality of attributes of the corresponding logfile, at least one of the attributes being an attribute that changes upon a write action being performed against the corresponding logfile and determining that the logfile meta data indicates a change to the logfile meta data since a previous iteration, storing by the computing device, the logfile meta data in a memory, based on the logfile meta data, retrieving only logfile contents from the corresponding logfile that were not previously retrieved, by: determining from the logfile meta data that the corresponding logfile has a new logfile status or an old logfile status, if the corresponding logfile has the new logfile status, retrieving all the logfile contents of the corresponding logfile; and if the corresponding logfile has the old logfile status, retrieving the logfile contents of the corresponding logfile that have been added to the corresponding logfile since the corresponding logfile was previously accessed and sending the logfile contents to a centralized monitoring service.” as recited in the independent claims 1 and 18. And “establish a corresponding secure shell (SSH) connection to each of a plurality of remote computing devices, each remote computing device having a corresponding logfile; and for a plurality of iterations for each remote computing device: retrieve, via the corresponding SSH connection, logfile meta data from the remote computing device that is maintained by the remote computing device and that identifies a plurality of attributes of the corresponding logfile, at least one of the attributes being an attribute that changes upon a write action being performed against the corresponding logfile; determine that the logfile meta data indicates a change to the logfile meta data since a previous iteration; store the logfile meta data in the memory; based on the logfile meta data, retrieve, via the corresponding SSH connection, only logfile contents from the corresponding logfile that were not previously retrieved; and send the logfile contents to a centralized monitoring service.” as recited in claim 14. 
 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/24/2021
/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164